SHARPE, J.
An appeal is here attempted from a decree ivhich did not dismiss the intervening petition as was the case where this court entertained the appeal in Thornton v. H. A. & B. R. R. Co., 94 Ala. 353, but which merely sustained a demurrer to the petition and left it pending. Such a decree is interlocutory and is not within the provisions of any statute allowing appeals. This court is, therefore, without jurisdiction to entertain the attempted appeal, and it wall be dismissed.
Appeal dismissed.